Citation Nr: 0940951	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  02-17 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to the apportionment of an increased share of the 
Veteran's Department of Veterans Affairs disability benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  
He had an additional period of active service from September 
1971 to February 1974, from which he was discharged under 
conditions other than honorable.  The appellant is the 
estranged spouse and mother of the Veteran's children.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted apportionment in the amount of $200.00 per month in 
favor of the appellant and the Veteran's minor children, 
effective November 1, 2000.  By a March 2009 decision, the RO 
increased the apportionment to $259.00 per month, effective 
February 17, 2009.


FINDINGS OF FACT

1.  The apportionee and the Veteran are the natural parents 
of three children.  The apportionee and the Veteran are 
separated but remain legally married.  

2.  During the pendency of the appeal, one child reached the 
age of majority on April [redacted], 2002, and one child reached the 
age of majority on February [redacted], 2007.  The remaining child 
will be a minor until January [redacted], 2016.

3.  Each child was in the custody of the apportionee until 
the date of reaching the age of majority.  The remaining 
minor child is in the custody of the apportionee, and has 
been since the effective date of the award of the 
apportionment.

4.  The Veteran has court-ordered child support obligations.  
The evidence, however, does not reflect that he reasonably 
discharged his responsibility for the support of his two 
older children prior to their attaining the age of majority, 
nor does the evidence reflect that he has reasonably 
discharged his responsibility for the support of his minor 
child.

5.  The Veteran is in receipt of VA disability compensation 
at the 100 percent rate, and has been since November 1997.

6.  The appellant has reported monthly expenses exceeding her 
monthly income by more than $3000.00.

7.  The Veteran has reported monthly income exceeding his 
monthly expenses by $694.00.

8.  The award of an apportionment of 20 percent of his VA 
disability compensation benefits will not cause the Veteran 
undue financial hardship.


CONCLUSION OF LAW

The criteria for an increased apportionment of the Veteran's 
disability compensation in the amount of 20 percent per month 
have been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 
3.450, 3.451, 3.452, 3.458 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

This appeal, however, is not subject to the rules governing 
VA notice and assistance upon receipt of a claim for benefits 
as it concerns "Special Provisions Relating to Benefits" 
under 38 U.S.C. Chapter 53 and not "Claims, Effective Dates, 
and Payments" under 38 U.S.C. Chapter 51.  Sims v. Nicholson, 
19 Vet. App. 453 (2006); Lueras v. Principi, 18 Vet. App. 435 
(2004) (38 U.S.C. Chapter 53 does not address the 
adjudication or granting of benefits as does Chapter 51); 
Barger v. Principi, 16 Vet. App. 132 (2002).  However, a 
claim for an apportionment is a contested claim, and is 
subject to the special procedural regulations set forth in 
38 C.F.R. §§ 19.100, 19.101, 19.102 (2009).  The applicable 
contested claims procedures were followed in this case.  The 
RO provided the parties, the apportionee and the Veteran, 
with notices and determinations related to the contested 
claim, and advised both parties of the applicable law and 
regulations.  

The appellant contends that she is entitled to a greater 
apportionment of the Veteran's VA compensation for the 
maintenance of the Veteran's children, and that an increase 
in the apportionment will not cause the Veteran undue 
hardship.  She argues principally that because the Veteran 
has not discharged his court-ordered child support duties 
since the original child support order was signed, a greater 
apportionment will not cause him undue financial hardship.  
With the exception of his agreement with the increased 
apportionment of $259.00, effective February 17, 2009, the 
Veteran disagrees with the award of an increased 
apportionment of his VA benefits.

A general apportionment may be paid if the veteran is not 
residing with his spouse or if his children are not residing 
with the veteran and the veteran is not reasonably 
discharging his responsibility for the spouse's or the 
children's support.  No apportionment will be made where the 
veteran is providing for dependents.  38 U.S.C.A. § 5307; 38 
C.F.R. § 3.450.  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  Hall v. Brown, 5 Vet. 
App. 294 (1993).

For cases in which hardship is shown to exist, compensation 
may be specially apportioned between the veteran and his 
dependents on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for a special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and of those dependents on whose 
behalf the apportionment is claimed, and the special needs of 
the veteran, his dependents and the apportionment claimants.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him 
while apportionment of less than 20 percent of his benefits 
would not provide a reasonable amount for any apportionee.  
38 C.F.R. § 3.451.

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a).

In general, the term child of the veteran includes an 
unmarried person who is under the age of 18 years; or, who, 
before reaching the age of 18 years, became permanently 
incapable of self-support; or, who after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  
38 C.F.R. § 3.57 (2009).

The Board must assess the credibility and weight of all of 
the evidence to determine its probative value, account for 
which evidence it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

The basic facts in this case are not in dispute.  The Veteran 
is rated 100 percent disabled due to service-connected 
disabilities, effective since November 1997.  Throughout the 
pendency of the appeal, he received additional VA 
compensation for his spouse and three dependent children, 
until the two older children reached the age of majority on 
April [redacted], 2002, and February [redacted], 2007.  He is still receiving 
additional compensation for his spouse and minor child.   In 
addition to benefits from VA, he also receives Social 
Security Administration (SSA) disability benefits.  The 
apportionee is the mother and custodian of the Veteran's 
three children.  She and the Veteran are the natural parents 
of the children and there is no dispute about whether they 
met the definition of a child for VA purposes at the time of 
the December 2001 apportionment award.

The Veteran and his spouse have been separated since 1998 but 
are still legally married.  A December 2000 court order shows 
that the Veteran was ordered to pay $703.00 per month for the 
support of his three minor children.  The payments were to be 
processed through the Court.

The appellant has submitted numerous statements indicating 
that the Veteran paid his child support payments only twice.  
In support of this assertion, she submitted a May 2001 Motion 
to Cite for Contempt and/or Establishment of Earnings 
Withholding Order from the Circuit Court for Prince George's 
County, Maryland.  The Veteran did not respond to the Motion 
and as a result, his driving privileges in the State of 
Maryland were revoked, effective October 1, 2001.  The 
appellant has additionally stated that by September 2002, the 
Veteran was $2,800.00 in arrears on his child support 
payments.  In July 2009, the Veteran stated that he was now 
sending "more" money to his spouse by money order.  He did 
not state how much he was sending.  

In an October 2008 statement of monthly income and expenses, 
the Veteran indicated that his monthly income from VA 
($2,574.00) and SSA ($549.00) totaled $3,123.00, and that he 
had no savings.  The Veteran has declined to provide his 
financial information prior to October 2008.  According to 
the Veterans Compensation Benefit Rates in effect as of 
October 2008, the monthly total for a veteran receiving 
compensation at the 100 percent rate with a spouse and child 
is $2,932.00.  See 
http://www.vba.va.gov/bln/21/rates/comp01.htm.  Additionally, 
the record reflects that as of April 2002, the most recent 
date as of which the Veteran's SSA disability income was 
verified, the Veteran was receiving $596.00 per month.  Thus, 
it is clear that the Veteran's income is higher than he 
reported in October 2008.  The Veteran's reported income 
exceeded his reported income by $694.00.  The Board notes, 
however, that the Veteran's reported $500.00 monthly clothing 
expenses are not reasonable.  The remainder of his reported 
monthly expenses are reasonable.

The appellant submitted financial status information in May 
2001, September 2001, August 2002, and February 2009.  On 
each occasion, her monthly expenses far exceeded her monthly 
income.  In February 2009, her reported monthly expenses 
exceeded her monthly income by more than $3,000.00.  Many of 
her expenses, however, including $800.00 on utilities, and 
$200.00 on telephone, are not reasonable.  

The RO awarded an apportionment of $200.00 of the Veteran's 
disability benefits to the apportionee based on need shown, 
effective November 1, 2000.  The $200.00 apportionment 
equates to approximately 8 percent of the Veteran's monthly 
VA compensation benefits, as calculated based upon rates in 
effect in 2000.  
See http://www.vba.va.gov/bln/21/rates/comp0100.htm.  By a 
March 2009 decision, the RO increased the apportionment to 
$259.00 per month, effective February 17, 2009.  The $259.00 
apportionment equates to approximately 8 percent of the 
Veteran's monthly VA compensation benefits, as calculated 
based upon rates currently in effect.  See supra.  

The Board has fully reviewed the record and taken into 
consideration the pertinent financial circumstances.  
Considering the facts along with the applicable rules and 
regulations as outlined above, the Board finds that an 
apportionment of the Veteran's compensation benefits in the 
increased amount of 20 percent per month is warranted and 
will not place an undue hardship on the Veteran.  In 
determining that 20 percent of the Veteran's VA compensation 
is appropriate, the Board notes the regulatory guidance that 
an apportionment of less than 20 percent of his benefits 
would not provide a reasonable amount for any apportionee.  
38 C.F.R. § 3.451.

A general apportionment is appropriate as the evidence shows 
that the Veteran has not resided with his children, and he 
has not reasonably discharged his responsibility for the 
children's support during the time they did not reside with 
him.  There is no indication that the Veteran has forwarded, 
for the support of his children, the portion of additional 
compensation he receives from VA as a result of having a 
spouse and dependent children.  

While the Board acknowledges the Veteran's assertion that he 
has given his spouse money, that allegation has not been 
corroborated by the children's mother, and even assuming that 
such is accurate, the Board finds that in the absence of 
additional evidence, giving "more" than no money at all 
does not amount to a reasonable discharge of his 
responsibility for the support of his children, such that an 
apportionment of his disability compensation would not be 
warranted.  Again, the Board notes that although the Veteran 
has been Court ordered to pay child support, there is no 
evidence demonstrating that he has ever paid the ordered 
support for his children.  

A rate higher than 20 percent is not warranted, as the facts 
in this case do not compel a higher award, and the Veteran's 
monthly VA disability compensation does not grossly exceed 
his monthly expenses.   A higher award would reduce the 
Veteran's monthly surplus to a level where unusual expenses 
could cause financial hardship.

The Board acknowledges contentions by the Veteran to the 
effect that declining to increase the apportionment of his 
benefits would not cause a hardship to the apportionee.  
However, the hardship of an apportionee is not taken into 
account.  The question is whether the Veteran will experience 
a hardship and that is simply not shown in this case.

In any event, a review of the Veteran's financial statement 
shows that the Veteran included expenses that appear to be 
discretionary and that are not accurate representations of 
his actual monthly expenses; for example, clothing expenses 
totaling $500.00.  Hardship contemplates an inability to pay 
for essentials such as clothing, shelter, or medical 
expenses.  Such deprivations are not shown in this case.  
Even including the $500.00 for clothing each month, the 
Veteran's income exceeds his expenses by more than $700.00.  

In addition, the general apportionment awarded amounts to 20 
percent of the Veteran's VA disability compensation, but when 
taking into consideration his income from SSA, amounts to a 
smaller percentage of his total monthly income.  As such, the 
Board concludes that the total disability benefit payable to 
the Veteran would permit payment of a reasonable amount to 
the apportionee for the benefit of his spouse and children.  
Consequently, a general apportionment in the amount of 20 
percent per month is equitable and does not cause undue 
hardship to the Veteran.  

Having determined that a general apportionment of 20 percent 
of the Veteran's VA disability compensation per month is 
warranted, the question remains as to whether a special 
apportionment is warranted.  38 C.F.R. § 3.451.  A special 
apportionment is meant to provide for an apportionment in 
situations in which the Veteran is reasonably discharging his 
responsibility for support of his dependents, but special 
circumstances warrant giving the dependents additional 
support.  In this case, the apportionee's reported monthly 
income and expenses do not indicate financial hardship, as 
defined by the inability to pay for the most basic needs.  
The apportionee appears to have sufficient income to meet 
monthly expenses for necessities.  The Board therefore finds 
no financial hardship on the part of the apportionee, and 
that a special apportionment is not warranted.


ORDER

An increased monthly general apportionment of 20 percent of 
the Veteran's disability compensation benefits on behalf of 
the Veteran's minor children is granted, effective November 
1, 2000.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


